Citation Nr: 0303773	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  97-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction secondary to service-connected disability.  

2.  Entitlement to an increased rating for service-connected 
erythema multiforme, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active service from May 1954 to December 
1957.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the claimed benefits.  The veteran 
subsequently moved to Maryland and his case was transferred 
to the Baltimore, Maryland, RO.  In September 1999, the Board 
remanded the claims for additional development.  

In December 1998, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  The veteran's erectile dysfunction was not caused or 
aggravated by his service, or by a service-connected 
disability.  

2.  The veteran's erythema multiforme is symptomatic at the 
tongue and oral mucosa; it is not productive of ulceration or 
extensive exfoliation or crusting with systemic or nervous 
manifestations, is exceptionally repugnant, or that it 
affects more than 40 percent of the entire body or more than 
40 percent of exposed areas, or it required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
the veteran's active military service or a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995). 

2.  The criteria for a rating in excess of 30 percent for 
service-connected erythema multiforme have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the May 1996 rating decision, and the 
statement of the case (SOC), that the criteria for service 
connection for erectile dysfunction had not been met, to 
include as secondary to a service-connected condition, and 
that the criteria for an increased rating for erythema 
multiforme had not been met.  See also, supplemental 
statements of the case (SSOC's) dated in July and October of 
2000, RO's letter, dated in January 2000.  Those are the key 
issues in this case, and the SOC, SSOC's and the RO's January 
2000 letter informed the appellant of the evidence needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Based on the foregoing, the Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claims 
and that VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has 
requested and obtained service and service medical records 
from the National Personnel Records Center.  In addition, the 
appellant has been afforded VA examinations involving the 
claimed disabilities, and an etiological opinion has been 
obtained with regard to the service connection claim.  In a 
letter, dated in January 2001, the veteran was advised of the 
provisions of the VCAA, and the RO requested that he identify 
all health care providers who may have relevant treatment 
records.  This information was requested again in a letter 
dated in February 2001.  However, there is no record of a 
reply that is responsive to the RO's January and February 
2001 letters.  In October 2002, the Board sent the veteran a 
letter informing him of recent changes to the criteria for 
evaluating skin disorders, and he was provided with 60 days 
to respond.  In December 2002, the veteran submitted 
additional argument and evidence.  The Board therefore finds 
that VA has complied with its duty to notify the appellant of 
his duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the RO has obtained VA 
and non-VA outpatient treatment reports, and the veteran has 
not asserted that any obtainable and relevant evidence has 
not been associated with the claims files, or that any 
additional development is required.  Based on the foregoing, 
the Board finds that there is no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating these claims.   

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  Service Connection

A review of the veteran's oral and written testimony shows 
that he asserts that he has erectile dysfunction secondary to 
his service-connected erythema multiforme.  Specifically, he 
maintains that medication used to control his erythema 
multiforme, i.e., Prednisone or other steroids, caused his 
erectile dysfunction.  

The Board notes that the veteran's service medical records 
are silent as to complaints, treatment or a diagnosis 
involving erectile dysfunction.  His separation examination 
report, dated in November 1957, shows that his genitourinary 
system was clinically evaluated as normal.  

In October 1967, the RO granted service connection for 
erythema multiforme, evaluated as 30 percent disabling.  
Service connection is not currently in effect for any other 
disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a); Harder v Brown, 5 
Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that secondary 
service connection on the basis of aggravation is permitted 
under 38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).

As for the medical evidence, a March 1996 report from the 
Center for Dermatology and Venerology (CDV), shows treatment 
for complaints of skin symptoms.  The examiner indicated that 
libido was present, but spontaneous erections were reduced, 
with complaints of erectile problems of six months duration.  
The relevant diagnoses were "recurring erythema multiforme 
(by history) cause unclear; no symptoms at the present 
time," and erectile dysfunction.

VA outpatient treatment reports, dated between 1997 and 2000, 
include an abnormal electrocardiogram in 1997, and multiple 
diagnoses of high blood pressure/hypertension and 
hyperlipidemia.  In a July 1998 "tetanus/diphtheria vaccine 
protocol checklist," the veteran reported a history of 
obesity, hypertension and heart disease.  In February 1999, 
the veteran was treated for complaints of impotency; these 
reports shows diagnoses that included hypertension and 
obesity.  

A "patient consent agreement," from Osbon Medical Systems 
(Osbon), dated in February 1998, notes that the veteran 
consented to participation in a clinical demonstration of an 
erectile aid system, with probable causes indicated as 
"vascular" and "medications."

A VA genitourinary examination report, dated in April 1998, 
notes complaints of impotency since 1993.  The examiner noted 
a history of hypertension, for which the veteran was recently 
put on beta blockers, which the veteran stated began well 
after the onset of his problems.  The veteran stated that he 
was taking Prednisone 5 mg. q. d. (every day).  The 
impression was impotence of organic etiology.  

A VA skin diseases examination report, dated in June 1998, 
shows that the veteran reported a 40-year history of 
Prednisone use, which had been discontinued two years before.  
There was no relevant diagnosis.  

A VA "managed care clinical center tetanus/diphtheria (Td) 
vaccine protocol checklist,' dated in July 1998, indicates 
that the veteran had a history of hypertension, heart disease 
and obesity.  

A November 1999 report from the Anne Arundel Urology (AAU) 
shows that the veteran was treated for erectile dysfunction.  
Reported medications included Prednisone, five milligrams 
daily.  On examination, a chronic rash of erythema multiforme 
was noted.  The diagnosis was "Sexual dysfunction.  
Atherosclerotic disease, the extent of which is assessed."  

The Board finds that service connection for erectile 
dysfunction is not warranted.  The Board initially notes that 
the preponderance of the evidence is against a finding that 
there is a nexus between any current erectile dysfunction and 
the veteran's service.  The veteran's service records do not 
show complaints, treatment or a diagnosis involving erectile 
dysfunction.  The first evidence of erectile dysfunction is 
dated in March 1996.  This report comes approximately 39 
years after separation from service.  This lengthy period 
without treatment weighs heavily against the claim on a 
direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no competent evidence of a nexus between 
erectile dysfunction and the veteran's service.  The Board 
therefore finds that erectile dysfunction is not shown during 
service.  See 38 C.F.R. § 3.303.   

However, the veteran's primary argument is that he has 
erectile dysfunction that was caused or aggravated by his 
service-connected erythema multiforme.  See 38 C.F.R. 
§ 3.310.

The Board has determined that the secondary service 
connection claim must be denied.  The only competent opinion 
on this issue is contained in the April 1998 VA genitourinary 
examination report, which shows that the examiner stated that 
the veteran's impotence was of organic etiology.  The Board 
further notes that the diagnosis in the AAU report mentions 
erectile dysfunction in conjunction with atherosclerosis.  
There is no competent, countervailing evidence of record.  In 
this regard, to the extent that the Osbon consent agreement 
indicates that the probable causes were "vascular" and/or 
"medications," this report indicates that it was written by 
a "technician," whose professional qualifications were not 
provided.  In addition, it is equivocal in that it indicates 
that the veteran's erectile dysfunction may be related to two 
different causes.  Furthermore, the veteran is shown to have 
a history of high blood pressure and heart disease, the 
consent agreement does not identify what medications may be 
involved, and it is unaccompanied by a rationalized 
explanation or citation to clinical findings.  The Board 
therefore finds that the probative value of this evidence is 
outweighed by the contrary evidence of record, and that 
service connection for erectile dysfunction is not warranted.   

In reaching this decision the Board considered the articles 
submitted by the veteran which indicate that clobetasol 
propionate is a corticosteroid, and that it "can suppress 
the hypothalamic-pituitary-adrenal axis."  The veteran has 
also submitted an article on Prednisolone.  However, these 
articles do not discuss erectile dysfunction, and they do not 
provide a specific or plausible basis for concluding that 
this veteran's erectile dysfunction is related to a service-
connected disability, to include use of Prednisone, or other 
steroid use, for his service-connected erythema multiforme.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has 
erectile dysfunction that should be service connected.  His 
statements are not competent evidence of a nexus between the 
claimed condition and his service, or a service-connected 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
must be denied.  


III.  Increased Rating

In October 1967, the RO granted service connection for 
erythema, multiforme, evaluated as 30 percent disabling.  In 
July 1995, the veteran filed a claim for an increased rating.  
In May 1996, the RO denied the claim, and the veteran has 
appealed.  

The veteran asserts that a higher rating is warranted for his 
erythema multiforme.  He argues that he has ulcerations, 
crusting, and fevers, as well as discoloration and foul odors 
in his mouth.  He argues that he must take medications every 
day for control of his symptoms.  

The veteran's skin disorder appears to be most analogous to 
eczema, as contemplated in 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7806, and it has been rated as such by the RO.  Under DC 
7806 (as in effect prior to August 30, 2002), an evaluation 
of 30 percent rating is warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

With regard to the new criteria, under 38 C.F.R. § 4.118, DC 
7806 (as in effect August 30, 2002), a 30 percent rating is 
warranted for dermatitis or eczema,  20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where there is: 
More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.   				
After reviewing the evidence, the Board believes that the 
current disability picture resulting from the veteran's 
erythema multiforme does not more nearly approximate the 
requirements for a rating in excess of 30 percent.  The 
medical evidence for consideration in this case includes a VA 
examination report, dated in June 2000, which shows that the 
veteran complained of recurrent mouth sores, most recently 
the previous week, with accompanying fevers.  He stated that 
in the past he had been on Prednisone for control of his 
symptoms, as well as acyclovir.  On examination, there were 
no manifestations of erythema multiforme present, although 
the examiner stated that the veteran's records indicated that 
he had a history of recurrent mouth sores.  A three 
millimeter white ulcer was on the right lower lip, and there 
was hyperpigmentation of the beard area.  The Board further 
notes that this report is consistent with the following 
evidence: a VA examination report, dated in June 1998 
(containing an assessment of "history of erythema 
multiforme, no active lesions today, on acyclovir"); a 
November 1997 VA examination report (no relevant findings for 
the mouth or skin); and a March 1996 examination report from 
the Center for Dermatology and Venerology (CDV) (containing 
diagnoses that include recurring erythema multiforme (by 
history), cause unclear, with no symptoms at the present 
time).  

In reaching this decision, the Board has considered VA 
outpatient treatment reports, dated between 1997 and 2000, an 
April 1998 VA "mouth, lips and tongue" examination report, 
and records from the Sinai Hospital, dated in 2002.  The 
April 1998 VA examination report contains a diagnosis of 
erythema multiforme of tongue and oral mucosa.  On 
examination, there was no evidence of active process on the 
skin of the face.  The dry vermilion of the lips was without 
obvious lesion, and the wet vermilion and gingiva of both 
maxillary and mandibular alveoli showed a small degree of 
cobblestoning in the manner of minor salivary gland 
hyperplasia.  The right buccal mucosa had a fine reticular 
leukoplakia surrounded by some erythema, measuring in total 
approximately an area the size of a twenty-five cent piece.  
There were two small 4 x 3 millimeter (mm.) whitish plaques 
on the right lateral surface of the tongue.  There was a 
hyperkeratotic appearing leukoplakia on the dorsal surface of 
the tongue anterior to  the circumvallate papillae that was 
mildly tender.  The left buccal mucosa was without lesion and 
there was minimal erythema of the left lateral tongue.  The 
floor of the mouth was benign.  There were no masses.  The VA 
records include a copy of a November 1997 prescription for 
clobetasol propionate ointment "as needed."  The Sinai 
Hospital records show treatment for gastrointestinal bleeding 
in April 2002, with diagnoses that included erythema 
multiforme, but no findings for the skin.  Therefore, this 
evidence does not show that the veteran has met the criteria 
for a rating in excess of 30 percent under DC 7806.  

In summary, the evidence shows that the veteran's erythema 
multiforme is primarily productive of skin symptoms such as 
minimal erythema of the tongue, and that the criteria for a 
rating in excess of 30 percent under DC 7806 have not been 
met.  The evidence does not show that the veteran's erythema 
multiforme is productive of ulceration or extensive 
exfoliation or crusting with systemic or nervous 
manifestations, is exceptionally repugnant, or that it 
affects more than 40 percent of the entire body or more than 
40 percent of exposed areas, or it required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  In this regard, to the extent that the veteran is 
shown to have taken Prednisone or other steroids, his 
statements as to whether he was currently taking Prednisone 
have been inconsistent.  See e.g., April 1998 VA 
genitourinary examination report; June 1998 VA skin diseases 
examination report; November 1999 AAU report.  In addition, 
the medical evidence does not show that the criteria for a 
higher rating based on the need for systemic medications, as 
opposed to topical ointments, have been met.  Specifically, a 
March 1996 report from the Center for Dermatology and 
Venerology (CDV), shows that the veteran reported that he was 
taking five milligrams (mg.) of Prednisone "based on his own 
judgment," but that he feared its side-effects and that he 
often did not take it for weeks at a time.  Other reports 
note that the veteran reported using Prednisone "off and on, 
P.R.N." (as occasion required), "as needed," or "as he 
sees fit."  See e.g., March 1996 CDV report; January 1999 VA 
outpatient treatment report.  The Board therefore finds that 
the evidence does not show that physicians have determined 
that his condition has resulted in the need for constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  Therefore, the Board finds that the criteria for a 
30 percent rating under DC 7806 (as in effect August 30, 
2002, and thereafter) have not been met, and the claim must 
be denied.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  However, the record does 
not reflect frequent periods of hospitalization because of 
the veteran's service-connected disability in issue, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  There is currently no objective evidence in 
the record of actual interference with employment to show 
that his erythema multiforme presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV.  Conclusion

The Board has determined that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for erectile dysfunction is denied.

A rating in excess of 30 percent for erythema multiforme is 
denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

